DETAILED ACTION

Applicant’s election without traverse of claims 9-14 and newly added claims 21-34 filed on 12/22/21 have been acknowledged and entered. By this election, claims 1-8 and 15-20 are canceled; and claims 9-14 and newly added claims 21-34 are pending in the application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9-11, 14, 21-23 and 26-28 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tsai et al. (2020/0006214).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the 

Regarding claim 9, Tsai (Figs. 1-19D) discloses an method comprising: forming a first redistribution structure comprising one or more layers (134, 128, 132) over a first carrier substrate 120 (Fig. 13) and forming a second redistribution structure comprising one or more layers (44, 48, 50) over a second carrier substrate 20 (Fig. 8), wherein each of the first redistribution structure and the second redistribution structure comprises: forming one or more first redistribution layers (134, 128, 132), wherein each of the one or more first redistribution layers comprises a first dielectric layer 128/132 and a first metallization layer 134 (Fig. 13); and forming one or more second redistribution layers over the one or more first redistribution layers, wherein each of the one or more second redistribution layers (44, 48, 50) comprises a second dielectric layer 44/48 and a second metallization layer 48 (Fig. 8); electrically connecting a core substrate (154, 62) to an upper layer of the one or more second redistribution layers of the first redistribution structure (134, 128, 132) (see Fig. 17); electrically connecting an upper layer of the one or more second redistribution layers of the second redistribution structure (44, 48, 50) to the core substrate (154, 62), wherein the core substrate (154, 62) is interposed between the first redistribution structure (134, 128, 132) and the second redistribution structure (44, 48, 50); de-bonding the second carrier substrate 20 from the second redistribution structure (44, 48, 50), (see Figs. 8-9 and 17); de-bonding the first carrier substrate 120 from the first redistribution structure (134, 128, 132), (see Figs. 16-17); and 

Regarding claim 10, Tsai (Figs. 1-19D) discloses wherein the semiconductor device comprises an integrated circuit die package 159, the integrated circuit die package 159 comprising a plurality of integrated circuit dies 162 ([0051]).  

Regarding claim 11, Tsai (Figs. 1-19D) discloses further comprising, after electrically connecting the core substrate 62 to the upper layer of the one or more second redistribution layers of the first redistribution structure (134, 128, 132), forming a first encapsulant 154 around the core substrate 62 (see Fig. 17).  

Regarding claim 14, Tsai (Figs. 1-19D) discloses further comprising forming a set of external conductive features 160 on a side of the second redistribution structure (44, 48, 50) opposite the core substrate 62 (Fig. 19A).  

Regarding claim 21, Tsai (Figs. 1-19D) discloses a method comprising: electrically connecting a first side of a core substrate (154, 62) to a redistribution layer of a first redistribution structure (134, 128, 132) (Fig. 19A); and electrically connecting a second side of the core substrate 62, opposite the first side of the core substrate, to a redistribution layer of a second redistribution structure (44, 48, 50), wherein the core substrate 62 is interposed between the first redistribution structure (134, 128, 132) and the second redistribution 

Regarding claim 22, Tsai (Figs. 1-19D) discloses wherein electrically connecting the first side of the core substrate 62 to the redistribution layer of the first redistribution structure 140 comprises using first solder connections 158, and electrically connecting the second side of the core substrate 62 to the redistribution layer of the second redistribution structure (44, 48, 50) comprises using second solder connections 160 (Fig. 19A).  



Regarding claim 26, Tsai (Figs. 1-19D) discloses wherein the encapsulant 154 extends along sidewalls of the core substrate.  

Regarding claim 27, Tsai (Figs. 1-19D) discloses wherein the encapsulant 154 extends along sidewalls of the second redistribution structure (44, 48, 50), sidewalls of the first redistribution structure 140 being free of the encapsulant (Fig. 19A).  

Regarding claim 28, Tsai (Figs. 1-19D) discloses wherein a thickness of the first dielectric layer (128, 132) is greater than a thickness of the second dielectric layer 46.  

Allowable Subject Matter
Claims 12-13 and 24-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Claims 29-34 are allowed.
The following is an examiner's statement of reasons for allowance:


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA T DOAN whose telephone number is (571)272-1704. The examiner can normally be reached Monday, Tuesday, Wednesday and Thursday from 7:00AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/THERESA T DOAN/             Primary Examiner, Art Unit 2814